DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of September 18, 2020.  Claims 1-15 are presented for examination, with Claims 1 and 11 being in independent form.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 4, 2020 and May 27, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In Claim 1, line 21, change “detection field; and/or” to --detection field; and--.

Authorization for this examiner’s amendment was given in an interview with Ms. Jenae C. Gureff, Reg. No. 58,500 on June 1, 2022.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In independent Claim 1, the specific limitations “the processing and/or control means being configured to obtain background information of the presence detection field, the background information comprising reference temperature values of the array of sensing elements of the presence sensor, the background information being obtained: upon the movement sensor not detecting movement within its movement detection field; and, upon the presence sensor detecting presence within its presence detection field, and for each sensing element of the array of sensing elements in which presence has been detected by the presence sensor, using the measured temperature value of a plurality of surrounding sensing elements which do not have human presence, or, if all of the plurality of surrounding sensing elements have human presence, using the measured temperature value of some sensing elements surrounding the plurality of surrounding sensing elements which do not have human presence,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claims 2-10 and 12-15 are also allowable at least due to their dependencies from Claim 1.
	In independent Claim 11, the specific limitations “obtaining background information of a presence detection field covered by the presence sensor, the background information comprising reference temperature values of the array of sensing elements of the presence sensor: by measuring temperature values of all sensing elements of the array of sensing elements when the movement sensor does not detect movement within its movement detection field; and, when the presence sensor detects presence within its presence detection field, for each sensing element of the array of sensing elements in which presence has been detected by the presence sensor, using the measured temperature value of a plurality of surrounding sensing elements which do not have human presence, or, if all of the plurality of surrounding sensing elements have human presence, by using the measured temperature value of some sensing elements surrounding the plurality of surrounding sensing elements which do not have human presence,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2019/0049570 (“Xiong”) relates to a presence detection system.
	U.S. Patent Publication No. 2018/0239965 (“Aggarwal”) relates to occupant position tracking using imaging sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEDRO C FERNANDEZ/Examiner, Art Unit 2844    

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844